Exhibit 10.1
 
AMENDMENT TO PROMISSORY NOTES
 
This AMENDMENT TO PROMISSORY NOTES (this “Amendment”) dated as of August 23,
2013, is entered into by Tanke Biosciences Corporation (formerly known as
Greyhound Commissary, Inc.), a Nevada corporation (the “Company”), and Euro
Pacific Capital, Inc., as Investor Representative (the “Investor
Representative”) for the holders (the “Holders) of the Notes (as defined below).
 
Recitals
 
WHEREAS, on February 9, 2011, the Company issued a series of 8% Senior
Convertible Notes in the approximate aggregate principal amount of $7,670,000
(each a “Note” and collectively as the “Notes,”).  The Notes were issued in
connection with a certain Securities Purchase Agreement dated February 9, 2011
among the Company, the Holders, and Euro Pacific Capital, Inc. and Newbridge
Securities Corporation, as co-placement agents.


WHEREAS, pursuant to Section 2.8 of that certain Securities Purchase Agreement,
dated February 9, 2011, between the Company, the Holders and the other parties
thereto, each Holder duly appointed the Investor Representative as such
Investor’s true and lawful agent and attorney-in-fact to, among other matters,
waive any terms and conditions of the Notes and to be such Investor’s exclusive
representative with respect to any matter, suit, claim, action or proceeding
arising with respect to any transaction contemplated by the Notes and the
Warrants;


WHEREAS, the parties now desire to, amend the Notes to set forth certain
repayment terms in the Notes.
 
WHEREAS, an amendment to each Note requires the approval of the Company and the
Investor Representative;
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:


Agreement
 
Section 1.  Defined Terms. Unless otherwise indicated herein, all terms which
are capitalized but are not otherwise defined herein shall have the meaning
ascribed to them in the Notes, as applicable.
 
Section 2.  Amendment to Notes.
 
This Amendment hereby memorializes, and amends Section 2. Principal Repayment
and Section 3. Interest, as follows:


“2. Principal Repayment.  The Company hereby agrees to pay the outstanding
principal amount of the Notes as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)  
$1,000,000 as soon as practical and, in any event, prior to September 30, 2013;

(ii)  
$1,000,000 on or before December 31, 2013;

(iii)  
$1,500,000 on or before June 30, 2014;

(iv)  
$1,500,000 on or before December 31, 2014;

(v)  
The balance of the outstanding principal amount of approximately $2,510,000 on
or before March 31, 2015.



3.  
Interest.  So long as the Company makes principal payments in accordance with
Section 2 of this Note, interest shall no longer accrue on the principal balance
of this Note.  If, however, the Company breaches its obligations under this Note
by failing to make a principal payment in accordance with Section 2 hereof and
does not cure such breach within forty-five (45) days of such payment date (it
being understood that neither the Holders nor the Investor Representative are
required to provide any notice of such breach), then in addition to any other
remedies available to the Holders hereunder, interest shall be deemed to have
accrued on the entire unpaid principal balance hereof retroactively from the
then missed payment due date, and interest shall continue to accrue thereafter
until the unpaid principal balance hereof and all accrued interest thereon has
been paid in full.  In such case, interest on the then outstanding principal
balance shall accrue at the rate of eight percent (8%) per annum.



Section 3. Waiver of Registration Delay Payments.  The Company currently owes
the Holders Registration Delay Payments (as defined in the Registration Rights
Agreement among the parties dated as of the same date as the Notes) in the
approximate aggregate amount of $460,206 (as accrued on the Company’s balance
sheet in 2011) as a result of the Company’s failure to register the shares of
the Company’s common stock issuable upon the conversion of the Notes.  The
Holders hereby waive their right to receive such Registration Delay
Payments.  As soon as the Company makes the first principal payment on or before
September 30, 2013, the Company may write off the accrued payable of $460,206
from its balance sheet.  However, if the Company fails to make the first
principle payment of $1,000,000 on or before September 30, 2013, the full amount
($460,206) of the Registration Delay Payment shall once again become due
immediately and payable notwithstanding the waiver herein contained.


Section 4. Issuance of Make Good Shares.  On February 9, 2011, the Company,
Golden Genesis Limited, a British Virgin Islands company (the “Pledgor”), the
Investor Representative, and Escrow, LLC (the “Escrow Agent”) entered into a
Securities Escrow Agreement.  The Company hereby acknowledges on behalf of
itself and on behalf of its affiliate, the Pledgor, its and the Pledgor’s
obligation to deliver to the Holders, on a pro rata basis, in the aggregate,
500,000 shares (the “Pledged Shares”) of the Company’s Common Stock that are
being held by the Escrow Agent.  The Company shall (and shall cause the Pledgor
and the Escrow Agent to) deliver such Pledged Shares to the Holders on or before
September 30, 2013. The Company acknowledges and agrees that the failure to
deliver the Pledged Shares on or before September 30, 2013 shall be deemed to be
equivalent to a failure to make a scheduled principal payment under Section 2 of
the Notes and, accordingly, interest will begin to accrue on the unpaid
principal balance of the Notes from and after September 30, 2013.  The other
500,000 non-voting shares shall remain in escrow and shall be reverted to the
Pledgor when the Company completely pays off the Notes.  If the Company fails to
make a principal payment in accordance with Section 2 and does not cure such
breach within forty-five (45) days, these remaining 500,000 shares shall be
immediately issued to the Holders.
 
Section 5. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, each Note, is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Effective Date: (i) all references in each Note to “this Note”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the Note
shall mean the Note as amended by this Amendment.  Notwithstanding the foregoing
to the contrary, to the extent that there is any inconsistency between the
provisions of the Note and this Amendment, the provisions of this Amendment
shall control and be binding.  Except as modified by this Amendment, the Notes
remain unmodified and in full force and effect.
 
Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.


Section 7.  Effective; Time is of the Essence.  This Amendment shall become
effective upon funding of the first principal payment.  Time is of the essence
of this Note and related documents and agreements.
 
(signature page follows)
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Company and the Holders have caused this Amendment to be
duly executed as of the date first written above.
 
Company:


TANKE BIOSCIENCES CORPORATION

 
By:                                                                            
Name:
Title:


Investor Representative


EURO PACIFIC CAPITAL, INC.


By:                                                                            
Name:
Title:





--------------------------------------------------------------------------------